Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 1 of 19




                     Exhibit C
           Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 2 of 19

 FD-597(Rev8-11-94)                                                       Page                 I       of   2


                             UNITED STATE DEPARTMENT OF JUSTICE
                              FEDERAL BUREAU OF INVESTIGATION
                                  Receipt for Property Received/Retumed/Released/Seized


 File #: 50A-PX-
 9247052

 On (date) 4/6/2018 item(s) listed below were:
                                                                                          D Received From
                                                                                          D Received To
                                                                                          D Released To
                                                                                          |g] Seized


 (Name) Margaret Larkin
 (Street Address) 5555 N. Casa Blanca Dr.

 (City) Paradise Valley, AZ 85253


 Description of Item(s):

Apple Laptop with cord, serial number C1MR82XDG942

Silver IPad mini, no S/N.

Coyoacan, Mexico Trust, legal documents

Estate planning legal documents Jim and Molly Larkin dated 4/3/15.

Receipts for jewelry from Paris and bank deposit.

Red jewelry box with jewelry and receipts

White Apple Time Capsule, Serial number: 6F9450KKACD

Items of travel to Paris and Mexico

Financial documents, travel documents

Financial documents, bank statements

Financial notes handwritten

Financial records and travel documents.

Seagate black hard drive with cable. Serial number: NAOQBG56

Black My Passport Ultra hard drive with cord. Serial: WXT1EA5AAZJT

Apple Laptop, Model: A1398, Serial: C02J93XLDKQ4

Apple Computer monitor with cords, Serial: C02550LEF2GC

Travel information. Misc. financial documents

Red box Cartier - receipts

Mac Laptop, Serial: W80087M98PW
           Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 3 of 19


FD-597                     (Rev             8-11-94)                     Page               2     of      2


                          UNITED STATE DEPARTMENT OF JUSTICE
                           FEDERAL BUREAU OF INVESTIGATION
                                 Receipt for Property Received/Retumed/Released/Seized


File #: 50A-PX-
9247052
(3) DVDs
One black watch, two white pearl necklaces (one with white jewel clasp), one white necklace, two blue and
white bracelets, one blue stone ring, one circular white ring, four white rings, one yellow ring, one white
bracelet

One white round necklace, one blue ring, one green clip on earring

Six yellow coins and four white coins,




 Received By Received From B. Jacobs




  (signature) (signature)
                        Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 4 of 19
                                                                                                                                                     O FFICIAL R ECORD
                                                                                                                                                    Documentpart
                                                                                                                                                               ici
                                                                                                                                                                 pantshavedi
                                                                                                                                                                           gital
                                                                                                                                                                               lysi
                                                                                                                                                                                  gned.
FD-1087 (Rev. 5-8-10)                                                                                                                               Allsignat
                                                                                                                                                            ures have been ver i
                                                                                                                                                                               fi
                                                                                                                                                                                ed by a
                                                                         UNCLASSIFIED                                                               cer
                                                                                                                                                      ti
                                                                                                                                                       fi
                                                                                                                                                        ed FBI infor
                                                                                                                                                                   mation syst
                                                                                                                                                                             em.




                                FEDERAL BUREAU OF INVESTIGATION
                                                                     Collected Item Log



            Event Title:                  (U) Search warrant executed at                                                    Date:          05/23/2018
                                          5555 N Casa Blanca Drive

            CC: SHAFFER PATTI JEAN


            Approved By: SSA Linda M. Engstrom

            Drafted By: Amy L. Fryberger




            Case ID #: 50A-PX-9247052                                     (U) Backpage.com;
                                                                         UNCLASSIFIED
          This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its
          contents are not to be distributed outside your agency.
      Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 5 of 19

                                 UNCLASSIFIED
Title: (U) Search warrant executed at 5555 N Casa Blanca Drive
Re: 50A-PX-9247052, 05/23/2018



Case ID #: 50A-PX-9247052         (U) Backpage.com;
                                  Nakedcity.com;
                                  Bigcity.com;
                                  Evilempire.com;
                                  Adreputation.com;
                                  mobileposting.com;
                                  postfastr.com;
                                  adpost24.com;
                                  cracker.com;
                                  Website Technologies, LLC;
                                  Ad Data Solutions, LLC;
                                  Posting Solutions, LLC;
                                  Voice Media Group;
                                  Ad Tech BV;
                                  Cereus Properties, LLC;
                                  Camarillo Holdings, LLC;
                                  Amstel River Holdings, LLC;
                                  Postfaster, LLC;
                                  Dartmoor Holdings, LLC
                                  Carl Ferrer - CEO, Backpage.com;
                                  Michael Lacey - Cereus Properties;
                                  James Larkin - Cereus Properties;
                                  Andrew Padilla - Backpage.com;
                                  Jaala Joye Vaught - Backpage.com;
                                  Dan Hyer - Backpage.com;
                                  Elizabeth McDougall - Legal Counsel
                                  Backpage.com;
                                  Don Bennett Moon - Don Bennett Moon
                                  Foundation, Inc;
                                  John E. Brunst - Camarillo Holdings;
                                  Scott Spear - Camarillo Holdings;
                                  Money Laundering - ML;
                                  Human Trafficking - HT;

Collected From:        James Larkin
                       5555 N Casa Blanca Drive
                       Paradise Valley, Arizona 85253
                       United States

Receipt Given?:   No


Holding Office:   PHOENIX
                                 UNCLASSIFIED

                                       2
      Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 6 of 19

                                UNCLASSIFIED
Title: (U) Search warrant executed at 5555 N Casa Blanca Drive
Re: 50A-PX-9247052, 05/23/2018



Holding Office:   PHOENIX

Details:

A search warrant was executed on April 6, 2018 at 5555 N Casa Blanca
Drive, Paradise Valley, Arizona 85253.

Item Type         Description
1B General        (U) Estate planning legal documents Jim and Molly
                  Larkin dated 4/3/15
                  Collected On: 04/06/2018 05:57 PM EDT
                  Receipt Number: 4
                  Seizing Individual: Amy L. Fryberger
                  Collected By: KOONTZ ASA CLAYTON-KORD
                  Other Locator: Brian Jacobs
                  Location Area: 5555 N Casa Blanca Drive, Paradise
                  Valley, AZ 85253
                  Specific Location: Area C in cabinet on third shelf

1B Digital        (U) Silver iPad mini, no S/N
                  Collected On: 04/06/2018 05:57 PM EDT
                  Receipt Number: 2
                  Seizing Individual: Amy L. Fryberger
                  Collected By: KOONTZ ASA CLAYTON-KORD
                  Other Locator: Brian Jacobs
                  Location Area: 5555 N Casa Blanca Drive, Paradise
                  Valley, AZ 85253
                  Specific Location: Area C in cabinet on third shelf
                  Device Type: Laptop/Tablet Computer
                  Number of Devices Collected: 1




1B Digital        (U) Apple Laptop with cord, serial number
                               UNCLASSIFIED

                                      3
      Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 7 of 19

                                UNCLASSIFIED
Title: (U) Search warrant executed at 5555 N Casa Blanca Drive
Re: 50A-PX-9247052, 05/23/2018



1B Digital       (U) Apple Laptop with cord, serial number
                 C1MR82XDG942
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 1
                 Seizing Individual: Amy L. Fryberger
                 Collected By: DANIELS JIMMIE JOHN
                 Other Locator: Brian Jacobs
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area C on kitchen counter
                 Device Type: Computer
                 Number of Devices Collected: 1

1B General       (U) Coyoacan, Mexico Trust, legal documents
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 3
                 Seizing Individual: Amy L. Fryberger
                 Collected By: KOONTZ ASA CLAYTON-KORD
                 Other Locator: Brian Jacobs
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area C in cabinet on third shelf

1B General       (U) Receipts for jewelry from Paris and bank deposit
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 5
                 Seizing Individual: Amy L. Fryberger
                 Collected By: KOONTZ ASA CLAYTON-KORD
                 Other Locator: Brian Jacobs
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area C in cabinet on second shelf




1B Digital       (U) White Apple Time Capsule, Serial Number
                              UNCLASSIFIED

                                      4
      Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 8 of 19

                                UNCLASSIFIED
Title: (U) Search warrant executed at 5555 N Casa Blanca Drive
Re: 50A-PX-9247052, 05/23/2018



1B Digital       (U) White Apple Time Capsule, Serial Number
                 6F9450KKACD
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 7
                 Seizing Individual: Amy L. Fryberger
                 Collected By: JACOBS BRIAN ANTHONY
                 Other Locator: Asa Koontz
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area C on kitchen shelf
                 Device Type: Other
                 Other Device Type: Capsule
                 Number of Devices Collected: 1

1B General       (U) Items of travel to Paris and Mexico
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 8
                 Seizing Individual: Amy L. Fryberger
                 Collected By: KOONTZ ASA CLAYTON-KORD
                 Other Locator: Brian Jacobs
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area C in cabinet on third shelf

1B General       (U) Financial documents, travel documents
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 9
                 Seizing Individual: Amy L. Fryberger
                 Collected By: ESTES ERIC M
                 Other Locator: Mike Albers
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area J in right desk drawer




1B General       (U) Financial notes handwritten
                              UNCLASSIFIED

                                      5
      Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 9 of 19

                                UNCLASSIFIED
Title: (U) Search warrant executed at 5555 N Casa Blanca Drive
Re: 50A-PX-9247052, 05/23/2018



1B General       (U) Financial notes handwritten
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 11
                 Seizing Individual: Amy L. Fryberger
                 Collected By: ESTES ERIC M
                 Other Locator: Mike Albers
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area V on end table by sofa

1B General       (U) Financial records and travel documents
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 12
                 Seizing Individual: Amy L. Fryberger
                 Collected By: KOONTZ ASA CLAYTON-KORD
                 Other Locator: Brian Jacobs
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area C in cabinet on third shelf

1B Digital       (U) Seagate black hard drive with cable, serial
                 number NA0QBG56
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 13
                 Seizing Individual: Amy L. Fryberger
                 Collected By: RUSSELL TARABOUR
                 Other Locator: Eric Estes
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area V in bottom right side of
                 cabinet
                 Device Type: Portable Hard Drive
                 Number of Devices Collected: 1




1B Digital       (U) Black My Passport Ultra hard drive with cord,
                              UNCLASSIFIED

                                      6
     Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 10 of 19

                               UNCLASSIFIED
Title: (U) Search warrant executed at 5555 N Casa Blanca Drive
Re: 50A-PX-9247052, 05/23/2018



1B Digital       (U) Black My Passport Ultra hard drive with cord,
                 Serial: WXT1EA5AAZJT
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 14
                 Seizing Individual: Amy L. Fryberger
                 Collected By: RUSSELL TARABOUR
                 Other Locator: Eric Estes
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area V in right desk drawer
                 Device Type: Portable Hard Drive
                 Number of Devices Collected: 1

1B Digital       (U) Apple Laptop Model: A1398, Serial C02J93XLDKQ4
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 15
                 Seizing Individual: Amy L. Fryberger
                 Collected By: RUSSELL TARABOUR
                 Other Locator: Eric Estes
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area V on top of desk
                 Device Type: Laptop/Tablet Computer
                 Number of Devices Collected: 1

1B Digital       (U) Apple Computer Monitor with cords, Serial:
                 C02550LEF2GC
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 16
                 Seizing Individual: Amy L. Fryberger
                 Collected By: RUSSELL TARABOUR
                 Other Locator: Eric Estes
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area V on desk
                 Device Type: Computer
                 Number of Devices Collected: 1




1B General       (U) Travel information, Misc. financial documents
                              UNCLASSIFIED

                                     7
     Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 11 of 19

                               UNCLASSIFIED
Title: (U) Search warrant executed at 5555 N Casa Blanca Drive
Re: 50A-PX-9247052, 05/23/2018



1B General       (U) Travel information, Misc. financial documents
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 17
                 Seizing Individual: Amy L. Fryberger
                 Collected By: ESTES ERIC M
                 Other Locator: Mike Albers
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area V in tub behind desk

1B General       (U) Red box cartier - receipts
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 18
                 Seizing Individual: Amy L. Fryberger
                 Collected By: RUSSELL TARABOUR
                 Other Locator: Eric Estes
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area V on desk

1B General       (U) Financial documents, bank statements
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 10
                 Seizing Individual: Amy L. Fryberger
                 Collected By: ESTES ERIC M
                 Other Locator: Mike Albers
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area J in right desk drawer

1B Digital       (U) Mac Laptop, Serial: W80087M98PW
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 19
                 Seizing Individual: Amy L. Fryberger
                 Collected By: DANIELS JIMMIE JOHN
                 Other Locator: Eric Estes
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area F
                 Device Type: Laptop/Tablet Computer
                 Number of Devices Collected: 1

                               UNCLASSIFIED

                                     8
     Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 12 of 19

                               UNCLASSIFIED
Title: (U) Search warrant executed at 5555 N Casa Blanca Drive
Re: 50A-PX-9247052, 05/23/2018




1B Digital       (U) (3) DVDs
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 20
                 Seizing Individual: Amy L. Fryberger
                 Collected By: DANIELS JIMMIE JOHN
                 Other Locator: Brandon Williams
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area F in closet center drawer
                 Device Type: Compact Disc/Digital Video Disc(CDs
                 /DVDs)
                 Number of Devices Collected: 3




1B Valuable      (U) One black watch, two white pearl necklaces (one
                              UNCLASSIFIED

                                     9
     Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 13 of 19

                               UNCLASSIFIED
Title: (U) Search warrant executed at 5555 N Casa Blanca Drive
Re: 50A-PX-9247052, 05/23/2018



1B Valuable      (U) One black watch, two white pearl necklaces (one
                 with jewel clasp), one white necklace, two blue stone
                 ring, one circular white ring, four white rings, one
                 yellow ring, one white bracelet.

                 Description from appraisal: 1) 14k white gold blue
                 sapphire and diamond ring ; 2) Platinum diamond ring
                 set with center modified square cut cornered step cut
                 diamond; 3) Sterling silver with glass eternity band;
                 4) Platinum vintage diamond ring set with center Old
                 mine cut diamond; 5) 18k white gold Cartier Panthere
                 ring set with round brilliant cut diamonds; 6)
                 Platinum Tiffany and Company Blue Sapphire and
                 diamond bracelet ; 7) 18k white gold diamond and blue
                 sapphire bracelet ; 8) Platinum diamond vintage
                 bracelet set with old European cut diamonds; 9) 14k
                 yellow Citrine ring set with 3 oval cut Citrines; 10)
                 Platinum Graff blue sapphire and diamond ring; 11)
                 Platinum diamond and blue sapphire ring set with
                 center Old mine cut cushion diamond; 12) Vintage
                 circa 1920 Ladies Cartier Tan
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 23
                 Seizing Individual: Amy L. Fryberger
                 Collected By: DANIELS JIMMIE JOHN
                 Other Locator: Brandon Williams
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area F in closet center drawer
                 Valuable Type: Non-Cash - Jewelry
                 US Dollar Value: $69261
                 Valuation Method: Appraised
                 Appraised Date:   05/02/2018




1B Valuable      (U) One white round necklace, one blue ring, one
                              UNCLASSIFIED

                                     10
     Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 14 of 19

                               UNCLASSIFIED
Title: (U) Search warrant executed at 5555 N Casa Blanca Drive
Re: 50A-PX-9247052, 05/23/2018



1B Valuable      (U) One white round necklace, one blue ring, one
                 green clip on earring.

                 Description from appraisal: 1) 18k yellow gold
                 Aquamarine ring set with emerald cut Aquamarine; 2)
                 Costume jewelry single earring; 3) 14k yellow gold
                 and diamond and white off round cultured pearl
                 necklace set with 14k yellow gold clasp.
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 24
                 Seizing Individual: Amy L. Fryberger
                 Collected By: Brandon L. Williams
                 Other Locator: Jimmie Daniels
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area F in closet center drawer
                 Valuable Type: Non-Cash - Jewelry
                 US Dollar Value: $2051
                 Valuation Method: Appraised
                 Appraised Date:   05/02/2018

1B Valuable      (U) Six yellow coins and four white coins.

                 Description from appraisal: 1) Six 50 Peso 37.5 gram
                 90% gold Centenario coins Mexico marked; 2) Three
                 Republica Mexicana and one Centqueneario $5000 1938-
                 1988 Exploracion Petrolera
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 25
                 Seizing Individual: Amy L. Fryberger
                 Collected By: Blake H. Childress
                 Other Locator: Andrew Tews
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area U in shed in black file
                 cabinet
                 Valuable Type: Non-Cash - Other
                 US Dollar Value: $9545
                 Valuation Method: Appraised
                 Appraised Date:   05/02/2018


1B Valuable      (U) Red jewelry box with jewelry and receipts
                              UNCLASSIFIED

                                     11
     Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 15 of 19

                               UNCLASSIFIED
Title: (U) Search warrant executed at 5555 N Casa Blanca Drive
Re: 50A-PX-9247052, 05/23/2018



1B Valuable      (U) Red jewelry box with jewelry and receipts
                 Collected On: 04/06/2018 05:57 PM EDT
                 Receipt Number: 6
                 Seizing Individual: Amy L. Fryberger
                 Other Locator: Greg Howard and Lisa Sukenic
                 Other Locator Agency: IRS
                 Location Area: 5555 N Casa Blanca Drive, Paradise
                 Valley, AZ 85253
                 Specific Location: Area S in master bedroom small
                 table
                 Valuable Type: Non-Cash - Jewelry




♦♦




                               UNCLASSIFIED

                                     12
                                                                                         ^_/
                 Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 16 of 19
  FD-597 (Rev. 4-13-2015)


                               UNITED STATES DEPARTMENT OF JUSTICE
                                  FEDERAL BUREAU OF INVESTIGATION
                                          Receipt for Property

 C«e,D, ^•^-//tW^2
           On (date) ^\ I \()1-^0 /(/ _ j^pi (s) listed below were:
                                               0 Co'llected/Seized
                                                   Received From
                                                   Returned To ;
                                                   Released To ;

 (Name)                        or)/1^
 (Street Address) ^ ^> /S S 1 1                 1 ^a^'^^r-
 (City)                     /)^dr3L va\(t^, ^ L

                     „(„ w\ ^^^\ i/J ^((W, i\/Z Pl^: ^/te
 Description ofl^m (s):
 ^TfMM^M^s^i5^'''~^!'.'" / " ' '"




                                           \^A




Received By:
                                                                           (Signature)


Printed Name/Title:                                  Printed Name/Title:
                    Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 17 of 19
  FD.597 (Rev. 4-13-2015)                                                                Page
                                                                                                   ^._L
                                UNITED STATES DEPARTMENT OF JUSTICE
                                           FEDERAL BUREAU OF INVESTIGATION
                                                  Receipt for Property

  Case ID  „ 6Ql{-^W^^
            On (date) ^-/ (f/^/^
                                                     A^
                                                      it§m (s) listed below were:
                                                          Collected/Seized
                                                          Received From
                                                          Returned To
                                                          Released To

  (Name)                     V-a^1ZX
 (Street Address)                          n. coy^ VA(^I^
 (City)                     9 A/. A'^


 D.»npM,.m? \^n? e/^liyO '3.^^ ^^ ^^:^51t.
                                                                                    7T




                                                          -^/




Received By:
                            33£
                             (Signature)
                                                            Received From:
                                                                                     (Signature)


Printed Name/Title:                                         Printed Name/Title:
                  Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 18 of 19
FD-597 (Rev 8-11-94)                                                                                                                                              Page                    of


                                           UNITED STATES DEPARTMENT OF JUSTICE
                                            FEDERAL BUREAU OF INVESTIGATION
                                    Receipt for Property Received/Returned/Released/Seized

   File #



          On (4ate);                                                                                                                                              item(s) listed below were:
                                                                                                                                                           ': Q Received From
                                                                             •;'"- ^^^ <"
                                                                                                                                                            .^'Q. Returned To
                                                                                                                                                                         Released To
                                                       .-i'':   ''   ',•'.   ^"•"-"•.   '•   '..   '.-,




                                                       ^\;;-:.;''';1--\-^ ^ ^'•''-.,'- '' /':- •-*-.1^'
                                                                                ^.<:^:"/-» ^•;L'-;,- ,.*                                              ?--:l'1—1c Seized

   (Name). • i::-,-'.::^'f''^y'^^-^ ;i^.;



   (Street Address^:A-^^,:''"\.:' ' "                                                                              'I


                                                                                                               ~"..;a


                                                                                                                    v-^

   (City) _
                           I--.--




                                                                                                             "'J^:^"
   Description of Item(s)^ ":fv ^•.^'•'-;?'^,-                                                                                        :,^'y, •i'-: . •



                                                        ':'?'i/-"/ !/":'i'"^'^ '"^y!'^^
    !_/ ' /!^J_,"' ^.^^-.'•^ '/•!-'-'%'.-../.:.'.1"^     •t".^'-":' .'•?^.^';' ••:• '^..'"^•;1=              '••y^y.'.

    ''/




                                                                .%^;.'';/.^,^"' .;-"'1 ^'^;




                                                                                                                                        " '.••;.f!y--




                                                                                                                                         \:* .:•••:'
                                                                                                                          1 •:...-/                •.,'•           -^r^.




                                                                                                                                                                                               .{S
                                                                                                                                                                                               ^
                                                                                                                                                           •?.:




                                                                                                                                         •-.., •/', '••:




                                                                                                                                                           .-";'}':,       -   .   ,-..




                                                                                                                                                                   "V


                                                                                                                                                                                               "73
                                                                                                                                                                                               :-'-v

                                                                                                                                                                                                •S.li




                                                                                                                                                                                               A^;;




                              '' / /•
  Received By: '_                                                                                  Received From:
                                        (Signature)                                                                                                                (Signature)
                Case 2:18-cr-00422-SMB Document 786-3 Filed 10/18/19 Page 19 of 19
FD-597 (Rev 8-11-94)                                                                                   Page                  of


                                        UNITED STATES DEPARTMENT OF JUSTICE
                                         FEDERAL BUREAU OF INVESTIGATION
                              Receipt for Property Received/Returned/Released/Seized

   File #



       On (date) f/^//f^                                                                               item(s) listed below were:
                                                                                                       Q Received From
                                                                                                       Q Returned To
                                                                                                           Released To
                                                                                                           Seized

   (Name) 3 /1-^. s i/. •/1 ^ t/ :/ /V

   (Street Address).

   (City).


                                            .-- \

  Description of Item(s): U^'Lf'} /'"\ •^.•^ ..-•,/7 sn.-y', /:,!,•- /<7 -.j •^ /^/6t.^//S ^,,-


    '-Lf') /"}?' '^L },\-"'i •:. //'/•//—/ t' T>&t~:'''>t">^/^/', y^i- QJ /!"—;/,

                                                                                 /• , \
   1 V-^b^i        / ~^{n^ 'j<//v^ -'-' f -f'-'^ ', u-           •t/I. i I
                                                                                        } /\;:»"'/t /^)i I/ £,_.^      _/' • '/•" /




    i-^iy-',..,'( r"'//',-7/£ S f U :$ ^^-':I ^/^D '. 'T-i/ r/) ^.^.. ,.//.- ../,                             <•""...'.- y '.,...--<




   i.//.:i-//'.v ': y, •,•> {.^ ^! / f,^^....',o-^(i~) ',</ • //',/^
                                                                   '•// • > ^r-^i,


                                                                                                                  /'

                                                                                                           ^

                                                                                          /--'
                                                                                                 ^
                                                                        ..//-"

                                                                 .//'
                                                               ,^'


                                                            ^_

                                                    ,x



                                        /•-''


                                    ^




                                                                                  V..

  Received By::               ^•-                        Received From:
                               (Signature)                                                              (Signature)
